Citation Nr: 1513641	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for Hepatitis C, claimed as the result of improperly sterilized or disinfected VA medical center surgical equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating a decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was scheduled to testify before a Veterans Law Judge at a videoconference in March 2015.  However, the Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal, barring a future hearing.  38 C.F.R. § 20.702(d).


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for Hepatitis C.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for Hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In a February 2015 correspondence, the Veteran stated that he wished to withdraw from appellate consideration his appeal for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for Hepatitis C.  

Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


ORDER

The appeal for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for Hepatitis C is dismissed.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


